Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein at least one sub-circuit of the plurality of sub-circuits further comprises: 
a respective auxiliary inductor inductively coupled to the respective primary inductor; 
respective second circuitry coupled to the auxiliary inductor, wherein the second circuitry is configured to introduce a respective oscillating second voltage across the auxiliary inductor; and 
a control element configured to select an amplitude of the oscillating second voltage of the respective subcircuit, wherein the amplitude is selected to reduce a difference between an effective inductance of the primary inductor of the respective sub-circuit and an effective inductance of at least one primary inductor of another sub-circuit of the plurality of sub-circuits.
In regard to Claim 8:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein at least one sub-circuit of the plurality of sub-circuits further comprises: 
a respective auxiliary inductor inductively coupled to the respective primary inductor; 
respective second circuitry coupled to the auxiliary inductor, wherein the second circuitry is configured to introduce an oscillating second voltage across the auxiliary inductor; and 

In regard to Claim 15:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein at least one sub-circuit of the plurality of sub-circuits further comprises: an auxiliary inductor inductively coupled to the primary inductor; 
respective second circuitry coupled to the auxiliary inductor, wherein the second circuitry is configured to introduce a respective oscillating second voltage across the auxiliary inductor; and 
a control element configured to select an amplitude of the oscillating second voltage of the respective subcircuit, wherein the amplitude is voltages are selected to reduce a difference between an effective inductance of the primary inductor of the respective sub-circuit and an effective inductance of at least one primary inductor of another sub-circuit of the plurality of sub-circuits, 
wherein the oscillating first voltages of the plurality of sub-circuits are out of phase with each other by a predetermined amount, and wherein the predetermined amount is operable to reduce a variance over time in a summation of currents passing through the plurality of sub- circuits.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896